        Case 1:18-cv-08865-AJN Document 15-1 Filed 02/05/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                     Plaintiff,
                     vs.                            Civil Action No. 1:18-cv-8865-AJN-GWG
ELON MUSK,
                     Defendant.


UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                     Plaintiff,
                     vs.                            Civil Action No. 1:18-cv-8947
TESLA, INC.,
                     Defendant.


       ORDER TO CONSOLIDATE ACTIONS FOR DISTRIBUTION PURPOSES

       The Court having reviewed the Securities and Exchange Commission’s consent motion to

consolidate actions and for good cause shown,

IT IS HEREBY ORDERED:

       1. Pursuant to Final Judgments entered in these two Securities and Exchange

Commission (“SEC”) enforcement actions, Defendants Elon Musk and Tesla, Inc. have paid

penalties in the total amount of $40,000,000.00. These funds were paid into an interest-bearing

account at the Bureau of Fiscal Services of the U.S. Treasury Department (the “Distribution

Funds”). Each final judgment provides, in part, that the Distribution Funds may be distributed

pursuant to the Fair Fund provisions of the Section 308(a) of the Sarbanes-Oxley Act of 2002, as

amended by the Dodd-Frank Act of 2010, 15 U.S.C. § 7246(a).
        Case 1:18-cv-08865-AJN Document 15-1 Filed 02/05/19 Page 2 of 2



       2. The Court hereby orders that the above-captioned actions are consolidated for the

purposes of distribution of funds to harmed investors.


Dated: _____________                                ________________________________
                                                    Hon. Alison J. Nathan
                                                    UNITED STATES DISTRICT JUDGE




                                                2
